Exhibit 99 Knight Transportation Reports Revenue and Net Income for the Second Quarter Ended June 30, 2010 Knight Transportation (NYSE: KNX), one of North America’s largest truckload carriers, reported revenue and earnings for the second quarter ended June 30, 2010.Highlights included: ● Net income increased 26.0% to $15.8 million. ● Earnings per share increased 24.7% to $0.19 from $0.15. ● Total revenue increased 14.4% to $185.4 million. For the quarter, total revenue increased 14.4% to $185.4 million from $162.1 million for the same quarter of 2009.Revenue before fuel surcharge increased 7.6% to $155.3 million compared to $144.3 million in the second quarter of 2009.Net income increased 26.0% to $15.8 million from $12.6 million for the same quarter of 2009.Net income per diluted share for the quarter was $0.19, compared to $0.15 for the same quarter of 2009. Year-to-date, total revenue increased 13.0% to $351.1 million from $310.8 million for the same period of 2009.Revenue before fuel surcharge increased 6.6% to $295.6 million from $277.4 million for the same period of 2009.Net income increased 15.9% to $28.2 million from $24.3 million in the same period of 2009.Net income per diluted share was $0.33 compared to $0.29 for the first half of 2009. The company previously announced an increase to the quarterly cash dividend from $0.05 to $0.06 per share to shareholders of record on June 4, 2010, which was paid on June 25, 2010. Chairman and Chief Executive Officer, Kevin P. Knight, offered the following comments: “Many of the truckload markets we serve experienced capacity constraints.Our diversified service offering was able to provide solutions for our customers that address the changes that come with the tightening of truckload capacity.As a result of demand outpacing available capacity, we experienced improvement in revenue per mile, miles per truck, and average length of haul while decreasing non-paid empty miles. “The key components of our yield have been improving since the fourth quarter of last year and, as of the second quarter 2010, are now in positive territory.In the quarter, average revenue per tractor increased 8.0% and average miles per tractor improved 3.7% from the second quarter last year.Average revenue per total mile increased 4.1% and average revenue per loaded mile increased 2.3% from the second quarter last year.Non-paid empty miles decreased from 11.7% last year to 10.2% in the quarter.The average length of haul increased 2.1% to 484 miles from 474 miles in the same period last year.We are making progress improving our freight mix and improving contract pricing. “On a consolidated basis, Knight Transportation produced an operating ratio (operating expenses, net of fuel surcharge, as a percentage of revenue before fuel surcharge) of 83.3% in the second quarter of this year compared to 85.6% in the same period last year.In the quarter, fuel expense (net of fuel surcharge) was lower, gain on sale of equipment improved, while insurance and claims expense and employee benefit expense were higher, year over year. “While demand was strong for dry van, refrigerated and port service businesses, our third-party business was more challenging during the second quarter.Securing sufficient capacity was challenging for our brokerage operations and pressured margins.We are making adjustments to our rates to allow for the execution of more third-party transactions. “We continue to operate a relatively young fleet of late-model equipment that consists primarily of tractors equipped with 2007 U.S. EPA emission compliant engines.Our average fleet, including owner operators, grew slightly to 3,753 tractors.If contract rates and the operating ratio continue to improve, we plan to add 100 to 150 tractors during the second half of 2010. “We have begun taking delivery of 2010 U.S. EPA emission compliant engines.These engines represent the cleanest burning diesel engines available.We invested $32.1 million of net capital expenditures in the quarter as we refreshed our fleet in accordance with our trade cycle.Year to date, net capital expenditures are $45.3 million.We ended the quarter with $105.1 million in cash and short term investments, and zero debt. We expect net capital expenditures to be in the range of $70 to $80 million for the year. “In this changing environment we continue to be vigilant on improving the efficiency of our low cost operating model and appropriately responding to the changing market conditions.We believe the results of the second quarter illustrate our ability to respond to changing market conditions as our revenue per tractor and operating ratio both improved simultaneously with the improving truckload market.Increasing our less capital intensive operations remains a priority and we increased the number of independent contractors with a contract to Knight by 25.8%, year over year.We expect to grow our revenues in each business as business conditions continue to improve.We continue to evaluate strategic growth and acquisition opportunities that will enhance the returns for our shareholders over time.We have significant financial flexibility with our cash position, zero debt, and $544.6 million of stockholders’ equity. “We have elected to discontinue conducting quarterly conference calls.We have attempted to adequately address the results of the quarter through the commentary of this press release and accompanying operating statistics and financial statements.” Knight Transportation, Inc. is a truckload transportation provider offering dry van, refrigerated, intermodal and third-party services to customers through a network of service centers located throughout the United States serving North America.As “Your Hometown National Carrier,” Knight strives to offer customers and drivers personal service and attention through each service center, while offering integrated freight transportation nationwide and beyond through the scale of one of North America’s largest trucking companies.The principal types of freight we transport include consumer staples, retail, paper products, packaging/plastics, manufacturing, and import/export commodities. INCOME STATEMENT DATA: Three Months Ended June 30, Six Months Ended June 30, (Unaudited, in thousands, except per share amounts) REVENUE: Revenue, before fuel surcharge $ Fuel surcharge TOTAL REVENUE OPERATINGEXPENSES: Salaries, wages and benefits Fuel expense - gross Operations and maintenance Insurance and claims Operating taxes and licenses Communications Depreciation and amortization Purchased transportation Miscellaneous operating expenses Income From Operations Interest income Other income/(expense) ) - ) Income Before Income Taxes INCOMETAXES Net Income Net loss attributable to noncontrolling interest 28 - 28 - NET INCOME ATTRIBUTABLE TO KNIGHT TRANSPORTATION $ Net Income Per Share - Basic $ - Diluted $ Weighted Average Shares Outstanding - Basic - Diluted BALANCE SHEET DATA: 06/30/10 12/31/09 ASSETS (Unaudited, in thousands) Cash and cash equivalents $ $ Short term investments Accounts receivable, net Notes receivable, net Related party notes and interest receivable Prepaid expenses Assets held for sale Other current assets Current deferred tax asset Total Current Assets Property and equipment, net Notes receivable, long-term Goodwill Intangible assets, net 83 Other assets and restricted cash Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Accounts payable $ $ Accrued payroll and purchased transportation Accrued liabilities Claims accrual - current portion Dividend Payable 70 Total Current Liabilities Claims accrual - long-term portion Deferred income taxes Total Long-term Liabilities Total Liabilities Commitments and Contingencies Common stock Additional paid-in capital Retained earnings Total Knight Transporation Shareholders' Equity Noncontrolling interest (4 ) - Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) OPERATINGSTATISTICS % % Change Change Average Revenue Per Tractor* $ $ % $ $ % Non-paid Empty Mile Percent % % -12.8
